DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/06/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “excellent” as used in “excellent fracture initiation resistance and fracture propagation arrestability at low temperature” in claims 1-10 is a relative term which renders the claim indefinite. The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Excellent” may refer to a specific range or be relative to a specific composition or be relative to a specific number, no such range, composition, or number has been defined. Further, it is not clarified what would constitute a “fracture initiation” or “fracture propagation”, what would constitute “resistance” or “arrestability” for each of those properties, or what constitutes a “low temperature” therefore a person having ordinary skill in the art could not determine the scope of the invention. The phrase “excellent fracture initation resistance and fracture propagation arrestability at low temperature” shall be interpreted as not being present.
The term "CTOD" in claim 5 is a term which renders the claim indefinite.  The term appears to be an acronym for a crack tip opening displacement test, however the term’s meaning is not clarified in the claims or specification. The term “CTOD” will be interpreted as requiring a crack tip opening displacement test.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR-20150075292-A), hereinafter Jung, references are made to the English translation provided from EPO, in view of Endo et al. (WO-2015151519-A1), hereinafter Endo, references are made to the English translation provided from EPO.
Regarding Claim 1, Jung teaches a steel material comprising the elemental and microstructural composition shown in Table 1.
Table 1
Element
Claim
Jung
Citation
Relationship
C
0.02-0.09
0.04-0.09
[0014]
Within
Si
0.005-0.3
0.05-0.5
[0016]
Overlapping
Mn
0.5-1.7
0.5-2
[0018]
Overlapping
Al
0.001-0.035
0.01-0.05
[0020]
Overlapping
Nb
0.03 or less not including 0
0.02-0.07
[0026]
Overlapping
V
0.01 or less not including 0
0.01-0.05
[0028]
Overlapping
Ti
0.001-0.02
0.005-0.02
[0022]
Within
Ni
0.01-2
0.1-0.4
[0032]
Within
Cr
0.01-0.5
0.05-0.35
[0030]
Within
Mo
0.001-0.5
0.05-0.3
[0034]
Within
Ca
0.002-0.005
0.0005-0.004
[0040]
Overlapping
N
0.001-0.006
0.002-0.01
[0024]
Overlapping
P
0.02 or less not including 0
0.015 or less
[0036]
Within
S
0.003 or less not including 0
0.003 or less
[0038]
The Same
5C + Si + 10Al
0.6 or less
0.115-1.1
By amounts above
Overlapping
Polygonal ferrite & acicular ferrite
50% or greater
Acicular ferrite: 50-65%
[0042]
Within
Martensite-austenite multiphase
3.5% or less
Island Martensite: less than 5%
[0042]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Endo teaches a steel material including 0.1-0.6 Cu in order to provide a beneficial balance between strength enhancement and reduction of hot ductility (P. 6 Par. 1) which overlaps the claimed 0.01-0.1% Cu. Endo further teaches the steel material including 0.0025 or less oxygen (P. 5 Par. 3) in order to beneficially ensure solid solution strengthening after CaS crystallization, ensure MnS precipitates form, and promote ferrite transformation (P. 3 Par. 3) which overlaps the claimed 0.002 or less oxygen, excluding 0%.
It would have been obvious to a person having ordinary skill in the art to have applied the copper and oxygen content of Endo to the steel material of Jung in order to provide a beneficial balance between strength enhancement and reduction of hot ductility and to ensure solid solution strengthening, ensure formation of MnS precipitates, and promote ferrite transformation respectively as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 2, Jung as modified by Endo teaches the claim elements as discussed above. 
Jung further teaches the average effective grain size of the island martensite being 3 µm or less ([0044]) which is ensured by the cooling rate following recrystallization rolling ([0055]) which overlaps the claimed average size of the MA phase measured in equivalent circular diameter is 2.5 µm or less.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

2 or lower. 
Examiner notes that according to [0033], [0060], [0067], [0069] of the instant specification, inclusion formation is inhibited by controlling the Mn, Ca, S, O content to their respective claimed ranges. Further, according to [0037] and [0069] of the instant specification, inclusion growth may be inhibited by controlling the Al and O content to their respective claimed ranges. 
Since Jung as modified by Endo teaches ranges overlapping those outlined by the specification in regards to the control of the formation and growth of inclusions as outlined above, a person having ordinary skill in the art would have expected the steel material according to Jung as modified by Endo to have exhibited the claimed steel comprising inclusions, and a number of inclusions having a size of 10 µm or greater is 11 count/cm2 or lower.

Regarding Claim 4, Jung as modified by Endo teaches the claim elements as discussed above. Jung further teaches a hot rolling process and does not teach the hot rolling process hardening the acicular ferrite phase or a polygonal ferrite phase ([0053]) which constitutes the claimed polygonal ferrite and acicular ferrite are not process-hardened by a hot-rolling process. Further, Jung teaches the ferrite being formed due to the cooling process following the hot rolling ([0059]) which constitutes the instant specification’s clarification of the claim in [0080] that “In other words, polygonal ferrite and acicular ferrite may be formed after a hot-rolling process”.

Regarding Claim 5, Jung as modified by Endo teaches the claim elements as discussed above. Jung further teaches the steel material having a yield strength of 555 MPa or more ([0010]) which is within the claimed steel having a yield strength of 355 MPa or higher.

Jung does not explicitly teach the claimed steel having an impact energy value of 300J or higher at -60˚C or the claimed crack tip opening displacement value of 0.3 mm or higher at -40˚C.
Examiner notes that according to [0045], [0067], [0069], and [0073] of the instant specification, the impact properties may be increased by controlling the content of Ti, S, O, and the value of Relational Expression 1 to their respective claimed ranges. Further, according to [0069] and [0073] of the instant specification, the crack tip opening displacement value may be increased by controlling the content of O and the value of Relational Expression 1 to their respective claimed ranges.
Since Jung as modified by Endo teaches ranges overlapping those outlined by the specification in regards to the increase of the impact properties and crack tip opening displacement values as outlined above, a person having ordinary skill in the art would have expected the steel material according to Jung as modified by Endo to have exhibited the claimed steel having an impact energy value of 300J or higher at -60˚C and the claimed crack tip opening displacement value of 0.3 mm or higher at -40˚C.

Regarding Claim 6, Jung as modified by Endo teaches the claim elements as discussed above. Jung further teaches the steel material having a yield strength of 555 MPa or more ([0010]) which is within the claimed steel having a yield strength of 450 MPa or higher.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Jung as modified by Endo teaches the claim elements as discussed above. Jung further teaches processing the steel material having the composition shown in Table 1 by reheating the slab to 1100-1140˚C ([0048]) which is within the claimed heating the slab to 1000-1200˚C, followed 1/2)) + ((732 × V)-(230 × V1/2)) + (890 × Ti) + (363 × Al)-(357 × Si) to form a hot rolled steel sheet ([0052]) which results in a hot rolling range of 963.9-1082.1˚C according to the composition which is within the claimed finish-hot-rolling the heated slab at 680˚C or higher and obtaining a hot-rolled steel sheet. Jung further teaches cooling at 15-50˚C/s following the hot rolling ([0059]) which constitutes the claimed cooling the hot-rolled steel sheet.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Jung as modified by Endo teaches the claim elements as discussed above. Jung further teaches the cooling of the steel material to be finished at a temperature of (Ms-40˚C) – (Ms+20˚C) ([0059]) with Ms being Ms = 539-(423 x C)-(30.4 x Mn)-(17.7 x Ni)-(12.1 x Cr)-(7.5 x Mo) which according to the composition is 426.6-504.1˚C ([0061]) which is within the claimed cooling the hot-rolled steel sheet to a cooling terminating temperature of 300-650˚C. Jung further teaches the cooling being at the rate of 15-50˚C/s which overlaps the claimed cooling rate of 2-30˚C/s.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR-20150075292-A), hereinafter Jung, references are made to the English translation provided from EPO, in view of Endo et al. (WO-2015151519-A1), hereinafter Endo, references are made to the English translation provided from EPO, and in view of Yoshinaga et al. (US-20090255610-A1), hereinafter Yoshinaga.

Yoshinaga teaches a steel composition and production which includes an overaging treatment of 150-450˚C for 120-1000 seconds in order to beneficially improve the paint bake hardenability ([0090]) which overlaps the claimed tempering process in which the cooled hot-rolled steel sheet is heated to 450-700˚C, and the heated hot-rolled steel sheet is maintained for 1.3*t+10 minutes to 1.3*t+200 minutes and is cooled, where t is a value of a thickness of the hot-rolled steel sheet measured in mm unit.
It would have been obvious to a person having ordinary skill in the art to have applied the overaging treatment of Yoshinaga to the processing of the steel material of Jung as modified by Endo in order to beneficially improve the bake hardenability as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR-20150075292-A), hereinafter Jung, references are made to the English translation provided from EPO, in view of Endo et al. (WO-2015151519-A1), hereinafter Endo, references are made to the English translation provided from EPO, and in view of Edelman et al. (US-6669789-B1), hereinafter Edelman.
Regarding Claim 10, Jung as modified by Endo teaches the claim elements as discussed above. Jung does not teach the claimed adding Ca or Ca alloys to molten steel in a final stage of a secondary 
Edelman teaches a composition and method of making a high strength low alloy steel sheet including adding calcium in a ladle metallurgy furnace following alloying in a steelmaking furnace in order to beneficially improve production efficiency and energy savings and to control the shape of the aluminum oxide inclusions (Col. 4 L. 52 – Col. 5 L. 11) which constitutes the claimed adding Ca or Ca alloys to molten steel in a final stage of a secondary refining process. 
Edelman further teaches bubbling an inert gas such as argon through ports in the bottom of the ladle and removing slag accumulation on the steel with the addition of the calcium in the ladle metallurgy furnace in order to beneficially agitate the molten steel which distributes the added elements (Col. 5 L. 1-26) which constitutes the claimed performing bubbling and refluxing processes using an Ar gas for at least three minutes after adding Ca or Ca alloys.
It would have been obvious to a person having ordinary skill in the art to have added the calcium to the steel material of Jung as modified by Endo while in a ladle metallurgy furnace and while bubbling argon through the ladle as taught by Edelman in order to beneficially improve production efficiency and energy savings, to control the shape of aluminum oxide inclusions, and to distribute the added elements as discussed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/471,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736